Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments and Arguments
Amendments and Arguments filed on 02/03/2021 have been fully considered.
In response to amendments the claim objections have been withdrawn. Further, the rejections under sections 112 and 102 are overcome and such rejections are withdrawn.
While the arguments are found persuasive, a new search and consideration was performed in view of the new limitations provided regarding the adjacent arrangement of the four pixels. According to the teachings of the newly discovered prior art, the application is not found to be placed in a condition for allowance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11-13, 15, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al., US 2006/0151745 A1, hereinafter “Kim”, in view of Yeo et al., US 7,505,017 B1, hereinafter “Yeo”.
	Regarding claim 8, Kim teaches a demultiplexer (DEMUX) display panel, comprising: an array substrate comprising a pixel area defined by a plurality of first data lines (fig. 2, DL1-DLm) intersecting a plurality of scan lines (fig. 2, S1-Sn), wherein the pixel area comprises sub-pixels (fig. 2, element 140); a plurality of DEMUX switches (162), each of the DEMUX switches comprising at least one data signal input terminal (fig. 2, see the terminal at which D1 enters demux 162 for example), at least two data signal output terminals (fig. 2, output terminals outputting DL1 and DL2, also see ¶ 40), at least two first control signal input terminals (fig. 14, CS1, CS2), and a (fig. 14, Cr), wherein a corresponding second data line connects to the data signal input terminal (fig. 14, D1), the corresponding first data lines connect between the at least two data signal output terminals and at least two of the sub-pixels (see fig. 2 and 14); a first control signal generating circuit connected to the at least two first control signal input terminals (CS1 and CS2 are output from a first control signal generating circuit 170, see fig. 2, ¶ 44), and configured to generate a first control signal (CS1, ¶ 44), wherein the first control signal is sent to one of the corresponding first control signal input terminals to make the DEMUX switch transmit a data signal to the corresponding sub-pixels through a corresponding data signal output terminal (see fig. 13, wherein CS1 is provided to transmit a data signal to a corresponding subpixel); a second control signal generating circuit connected to the second control signal input terminal (Demux controller 170 is such a second control signal generating circuit, see ¶ 91), and configured to generate a second control signal (see fig. 13, second control signal Cr), wherein the second control signal is sent to the DEMUX switch before scanning the sub-pixels (see fig. 13, Cr is provided before any of the CS signals) to make the DEMUX switch transmit a reset signal (reset signal Vint1 as provided in fig. 12) to the corresponding first data lines through both of the data signal output terminal (see the “initialization period”; fig. 12 and 13 and ¶ 94).
	Kim further teaches that each of the DEMUX switches comprises three data signal output terminals connected to three sub-pixels arranged adjacently, and the three sub-pixels comprise a red, a blue and a green sub-pixel (see fig. 14).
four data signal output terminals connected to four sub-pixels arranged adjacently, and the four sub-pixels comprise a red, a blue and two green sub-pixels.
	Yeo, however, clearly teaches a display device using DEMUX switches similarly to Kim in order to provide the data signals to corresponding sub-pixels. Yeo, further teaches in fig. 12, a DEMUX (see DEMUX2) which comprises four data signal output terminals connected to four sub-pixels arranged adjacently, and the four sub-pixels comprise a red, a blue and two green sub-pixels.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Yeo in order to provide the data signals to four subpixels instead of three. Both references teach the use of DEMUX units to provide data signals to different sub-pixels and Yeo simply teaches that the number of sub-pixels connected to a DEMUX unit is not limited to three and may be more (see figs. 11-12 for example). As such, one would have been motivated to make such a combination in order to drive a larger number of sub-pixels using the DEMUX units, thus reducing a number of required DEMUX units, thereby reducing the cost and complexity of the system. 
	
	Regarding claim 11, Kim teaches that each of the DEMUX switches comprises two data signal output terminals connected to two different colored sub-pixels (fig. 14, DL1, DL2 terminals providing first and second data to red and green subpixels).

claim 12, Kim teaches that the two different colored sub-pixels are a red sub-pixel and a green sub-pixel, or the two different colored sub-pixels are a blue sub-pixel and a green sub-pixel (see fig. 14, elements 142R and 142G).

	Regarding claim 13, Kim teaches that the data signal output terminals of the DEMUX switches transmit low potential voltages as the reset signal to the corresponding first data lines before scan lines receive scan signals (per ¶ 91, Vint1 is such a low potential and as provided in ¶ 94, such a low potential voltage resets the sub-pixels before scan lines receive scan signals; also see fig. 13).

	Regarding claim 15, Kim teaches that each of the DEMUX switches comprises three data signal output terminals connected to a red sub-pixel, a blue sub-pixel and a green sub-pixel (see fig. 5 and 14, also see ¶ 58).

	Regarding claim 17, Kim teaches an organic light-emitting diode (OLED) display (¶ 34) comprising a demultiplexer (DEMUX) display panel (fig. 2, ¶ 34), the DEMUX display panel comprises the same limitations as the display of claim 8. As such the limitations are rejected similarly to those of claim 8 as provided above.

	Regarding claim 20, limitations similar to those of claim 11 are recited. As such, claim 20 is rejected similarly to claim 11 as provided above.

Claims 1-4, 6, 9-10, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, in view of Yeo, and further in view of Chung, US 2011/0025678 A1, hereinafter “Chung”.
	Regarding claim 1, Kim teaches a demultiplexer (DEMUX) display panel, comprising: an array substrate comprising a pixel area defined by a plurality of first data lines (fig. 2, DL1-DLm) intersecting a plurality of scan lines (fig. 2, S1-Sn), wherein the pixel area comprises sub-pixels (fig. 2, element 140); a plurality of DEMUX switches (162), each of the DEMUX switches comprising at least one data signal input terminal (fig. 2, see the terminal at which D1 enters demux 162 for example), at least two data signal output terminals (fig. 2, output terminals outputting DL1 and DL2, also see ¶ 40), at least two first control signal input terminals (fig. 14, CS1, CS2), and a second control signal input terminal (fig. 14, Cr), wherein a corresponding second data line connects to the data signal input terminal (fig. 14, DL1, DL2 …), the corresponding first data line connects between the at least two data signal output terminals and at least two of the sub-pixels (see fig. 2 and 14); a first control signal generating circuit connected to the at least two first control signal input terminals (CS1 and CS2 are output from a first control signal generating circuit 170, see fig. 2, ¶ 44), and configured to generate a first control signal (CS1, ¶ 44), wherein the first control signal is sent to one of the corresponding first control signal input terminals to make the DEMUX switch transmit a data signal to the corresponding sub-pixels through a corresponding data signal output terminal (see fig. 13, wherein CS1 is provided to transmit a data signal to a corresponding subpixel); a second control signal generating circuit connected to the second control signal input terminal (Demux controller 170 is such a second control signal generating circuit, see ¶ 91), and configured to generate a second control signal (see fig. 13, second control signal Cr), wherein the second control signal is sent to the DEMUX switch before scanning the sub-pixels (see fig. 13, Cr is provided before any of the CS signals) to make the DEMUX switch transmit a reset signal (reset signal Vint1 as provided in fig. 12) to the corresponding first data lines through both of the data signal output terminal (see the “initialization period”; fig. 12 and 13 and ¶ 94); wherein the DEMUX switch comprises at least two first transistors (fig. 14, T1 and T2) and at least two second transistors (fig. 14, T4 and T5); wherein an input terminal of the first transistor connects to the corresponding second data line (see fig. 14, connection of T1 and T2 to D1), an output terminal of the first transistor connects to one of the corresponding data line and the corresponding sub-pixels (see fig. 14), a gate of the first transistor connects to the first control signal generating circuit (gate of T1 connected to CS1); wherein the output terminals of both of the first transistors connect to output terminals of the corresponding second transistors (see output terminals of T1 and T4 in fig. 14), gates of the at least two second transistors connect to each other to receive the second control signal (fig. 14, gates of T4 and T5 are connected to the same terminal Cr, as such they are connected to each other); each of the DEMUX switches comprises two data signal output terminals connected to two different colored sub-pixels (see connection of DL1 and D2 to a red and green subpixel respectively).
	Kim further teaches that each of the DEMUX switches comprises three data signal output terminals connected to three sub-pixels arranged adjacently, and the three sub-pixels comprise a red, a blue and a green sub-pixel (see fig. 14).
four data signal output terminals connected to four sub-pixels arranged adjacently, and the four sub-pixels comprise a red, a blue and two green sub-pixels.
	Yeo, however, clearly teaches a display device using DEMUX switches similarly to Kim in order to provide the data signals to corresponding sub-pixels. Yeo, further teaches in fig. 12, a DEMUX (see DEMUX2) which comprises four data signal output terminals connected to four sub-pixels arranged adjacently, and the four sub-pixels comprise a red, a blue and two green sub-pixels.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Yeo in order to provide the data signals to four subpixels instead of three. Both references teach the use of DEMUX units to provide data signals to different sub-pixels and Yeo simply teaches that the number of sub-pixels connected to a DEMUX unit is not limited to three and may be more (see figs. 11-12 for example). As such, one would have been motivated to make such a combination in order to drive a larger number of sub-pixels using the DEMUX units, thus reducing a number of required DEMUX units, thereby reducing the cost and complexity of the system. 
	Kim and Yeo do not teach that the input terminals of both of the first transistors connect to input terminal of the second transistors.
	Chung, however, teaches a similar demux display in fig. 1. Chung further teaches, in fig. 4, that the reset signal, Vr, may be transmitted via the data line.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kim and Yeo, as applied 

	Regarding claims 2, 10 and 19, Kim teaches that the first transistors and the second transistors are N-type thin film transistors (see fig. 14 wherein the designation of an N-type transistor is used for first and second transistors. Also, as provided in fig. 13, the transistors are operational based on a low voltage signal).

	Regarding claim 3, Kim teaches that the two different colored sub-pixels are a red sub-pixel and a green sub-pixel, or the two different colored sub-pixels are a blue sub-pixel and a green sub-pixel (fig. 14, DL1, DL2 terminals providing first and second data to red and green subpixels).

	Regarding claim 4, Kim teaches that the data signal output terminals of the DEMUX switches transmit low potential voltages as the reset signal to the corresponding first data lines before scan lines receive scan signals (per ¶ 91, Vint1 is such a low potential and as provided in ¶ 94, such a low potential voltage resets the sub-pixels before scan lines receive scan signals; also see fig. 13).

	Regarding claim 6, Kim teaches that each of the DEMUX switches comprises three data signal output terminals connected to a red sub-pixel, a blue sub-pixel and a green sub-pixel (see fig. 5 and 14, also see ¶ 58).

	Regarding claims 9 and 18, Kim teaches that the DEMUX switch comprises at least two first transistors (fig. 14, T1 and T2) and at least two second transistors (fig. 14, T4 and T5); wherein an input terminal of the first transistor connects to the corresponding second data line (see fig. 14, connection of T1 and T2 to D1), an output terminal of the first transistor connects to one of the corresponding data line and the corresponding sub-pixels (see fig. 14), a gate of the first transistor connects to the first control signal generating circuit (gate of T1 connected to CS1); wherein the output terminals of both of the first transistors connect to output terminals of the corresponding second transistors (see output terminals of T1 and T4 in fig. 14), gates of the at least two second transistors connect to each other to receive the second control signal (fig. 14, gates of T4 and T5 are connected to the same terminal Cr, as such they are connected to each other).
	Kim and Yeo do not teach that the input terminals of both of the first transistors connect to input terminal of the second transistors.
	Chung, however, teaches a similar demux display in fig. 1. Chung further teaches, in fig. 4, that the reset signal, Vr, may be transmitted via the data line.
.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, in view of Yeo, as applied above, and further in view of Feng et al., US 2020/003151 A1, hereinafter “Feng”.
	Regarding claim16, Kim and Yeo do not teach the limitations of this claim.
	Feng, however, teaches in fig. 4 that each of the sub-pixels comprises a first thin film transistor (D-TFT), a second thin film transistor (T3), a third thin film transistor (T2), a fourth thin film transistor (T1), a fifth thin film transistor (T4), a sixth thin film transistor (T5), a seventh thin film transistor (T6), an organic light-emitting diode (see OLED symbol), and a storage capacitor (Cst); wherein an input terminal of the fourth thin film transistor and an input terminal of the seventh thin film transistor receive a Vi voltage (T1 and T6 connection to Vinit), an output terminal of the fourth thin film transistor connects to a first terminal of the storage capacitor, a gate of the first thin film transistor and an input terminal of the third thin film transistor (see fig. 4), a gate of the fourth thin film transistor and a gate of the seventh thin film transistor connect to an (n-1)th scan line (see fig. 2, 4 and 5, Reset line. As clearly provided in figs. 2 and 5 and ¶ 61 the Reset line is a (n-1) scan line, see fig. 2 specifically), an output terminal of the seventh thin film transistor connect to the organic light-emitting diode and an output terminal of the sixth thin film transistor (fig. 4), a second terminal of the storage capacitor connects to an input terminal of the fifth thin film transistor and receives a VDD voltage (fig. 4), an output terminal of the fifth thin film transistor and an output terminal of the second thin film transistor connect to an input terminal of the first thin film transistor (fig. 4), an output terminal of the first thin film transistor connects to an output terminal of the third thin film transistor and an input terminal of the sixth thin film transistor (fig. 4), a gate of the fifth thin film transistor connects to a gate of the sixth thin film transistor, a gate of the second thin film transistor connects to a gate of the third thin film transistor and the (n)th scan line (fig. 4), an input terminal of the second thin film transistor connects to one of the corresponding first data lines (fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kim and Yeo, as applied above, further in view of Feng. Kim and Feng teach resetting the OLED pixel prior to scanning it and providing it with data. Feng further teaches details regarding the pixel circuit of such a pixel unit. As such, one would have been motivated to make such a combination in order to provide such an OLED display device having a proper pixel circuitry.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, in view of Chung, further in view of Yeo, and further in view of Feng.
	Regarding claim 7, Kim, Chung and Yeo do not teach the limitations.
	Feng, however, teaches in fig. 4 that each of the sub-pixels comprises a first thin film transistor (D-TFT), a second thin film transistor (T3), a third thin film transistor (T2), a fourth thin film transistor (T1), a fifth thin film transistor (T4), a sixth thin film transistor (T5), a seventh thin film transistor (T6), an organic light-emitting diode (see OLED symbol), and a storage capacitor (Cst); wherein an input terminal of the fourth thin film transistor and an input terminal of the seventh thin film transistor receive a Vi voltage (T1 and T6 connection to Vinit), an output terminal of the fourth thin film transistor connects to a first terminal of the storage capacitor, a gate of the first thin film transistor and an input terminal of the third thin film transistor (see fig. 4), a gate of the fourth thin film transistor and a gate of the seventh thin film transistor connect to an (n-1)th scan line (see fig. 2, 4 and 5, Reset line. As clearly provided in figs. 2 and 5 and ¶ 61 the Reset line is a (n-1) scan line, see fig. 2 specifically), an output terminal of the seventh thin film transistor connect to the organic light-emitting diode and an output terminal of the sixth thin film transistor (fig. 4), a second terminal of the storage capacitor connects to an input terminal of the fifth thin film transistor and receives a VDD voltage (fig. 4), an output terminal of the fifth thin film transistor and an output terminal of the second thin film transistor connect to an input terminal of the first thin film transistor (fig. 4), an output terminal of the first thin film transistor connects to an output terminal of the third thin film transistor and an input terminal of the sixth thin film transistor (fig. 4), a gate of the fifth thin film transistor connects to a gate of the sixth thin film transistor, a gate of the second thin film transistor connects to a gate of the third thin film transistor and the (n)th scan line (fig. 4), an input terminal of the second thin film transistor connects to one of the corresponding first data lines (fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Kim, Chung, and Yeo, as .


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621